number release date id office uilc cca_2010050512285845 -------------- from ----------------------- sent wednesday may pm to ---------------------- cc subject who signs form for appraisal -------- this is to confirm our conversation regarding who can sign part iii declaration of appraiser on form_8283 and the corresponding appraisal as discussed form_8283 and the appraisal may not be signed by the appraisal firm both documents must be signed by the individual who completed the appraisal the language contained in part iii of form_8283 and the instructions clearly indicate that the individual appraiser must sign the form and acknowledge that a false or fraudulent overstatement may subject the individual to a penalty under sec_6701 sec_170 and sec_1 170a- c and state that a qualified_appraisal is conducted by a qualified_appraiser who is an individual meeting specific requirements sec_1_170a-13 further states that if or more appraisers contribute to an appraisal each appraiser must sign the appraisal the statutory language defining an appraiser as an individual and the regulations requiring each individual appraiser who works on the appraisal to sign the appraisal clearly indicates that a person not a firm must sign form_8283 and the appraisal the reasoning behind this is that a person must be able to be held responsible for any false or fraudulent overstatement in the appraisal sec_6701 provides a penalty for such actions in addition appraisers are subject_to circular_230 and may be sanctioned or disqualified please let me know if you have any questions or if i can be of further assistance
